DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species of layer based on transparent conductive oxide and undoped tin oxide.
The species are independent or distinct because each species is drawn to a different embodiment of the apparatus and only one such apparatus is usable per a method. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- the species have acquired a separate status in the art in view of their different classification, 
- the species have acquired a separate status in the art due to their recognized divergent subject matter,
- the species require a different field of search e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Don Schurr on July 30, 2021 an election was made without traverse to prosecute the species of “undoped tin oxide”.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 10, 14, 15, 16, 18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (2003/0027000) in view of McCamy (2016/0268453).
Greenberg teaches a process for depositing a mixed oxide including magnesium, see [0042] related to multiple metal oxides in layer – wherein an operable SIDB layer includes, for example, an undoped tin oxide followed by a magnesium oxide.  The process is carried out in in conjunction with the manufacture of a float glass ribbon process [0014].  The method is CVD and therefore the compounds are understood to be gaseous.  Greenberg exemplifies titanium alkoxides (claim 3) and therefore teaches non-halogenated source of metal but does not teach any of the claimed magnesium compounds.
McCamy teaches that bis(CpMg) is an operable precursor in a float glass process [0039, 93].  
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the bis(CpMg) of McCamy in the float glass method of Greenberg as Greenberg teaches a process including a magnesium precursor but is silent on any specific useful precursor and McCamy teaches that bis(CpMg) is operable.
In regard to the specific formation of titanium oxide:Mg and/or magnesium titanium oxide, Greenberg teaches titanium oxide and or magnesium and specifically mixtures thereof (of any of the oxides) – therefore meeting the requirement at least of magnesium titanium oxide.  
He further teaches “sub oxides” such sub oxides would generally include a titanium oxide layer doped with magnesium.  Furthermore, instant specification considers a metal oxide doped with magnesium to be “at least 1 % magnesium” without a prescribed upper limit, therefore, with Greenberg’s teachings one would at one envision the range wherein the layer is a ‘doped layer’ particularly based on the teaching of a sub oxide.
It is further noted that in regard to a non-halogenated source of metal, the metal is now claimed as titanium and Greenberg teaches, for example, titanium alkoxides, which are non-halogenated [0010].
Regarding the claimed thickness, Greenberg teaches that the entire SIBD thickness is at least 100nm [0042], thereby setting forth an operable thickness of the magnesium containing layer within the claimed range.  It is particularly noted that:
a. Greenberg is not limiting on any number of layers of different oxides and
b. the total thickness is required to be greater than the claimed range, but as per Greenberg, the total thickness includes any number of different oxide layers, therefore it would have been operable for of one of ordinary skill in the art to form the magnesium containing film within any thickness such 
Regarding claims 3, 5 and 18, Greenberg teaches titanium isopropoxide [0010].
Regarding claim 6, Greenberg teaches metal /titanium acetylacetonate precursors [0035] which encompasses the claimed compounds – the claimed titanium compound is included within the range of precursors taught as per obviousness of ranges (MPEP 2144.05).  Furthermore, as per MPEP 2144.07, the selection of a known compound for its intended use supports a case of prima facia obviousness without a showing of criticality.  The application teaches (and claims) a number of precursors without directing criticality to any of them.  
Regarding claim 10, the teachings of Greenberg are described above, Greenberg teaches magnesium and titanium oxides as noted and any number of mixtures – as Greenberg does not explicitly exemplify a ‘doped’ layer, but teaches the operability of mixtures and various amounts (super to sub oxides) of any of the metals included in such mixtures [0019], it would be obvious to include any amount such as to form a magnesium “doped” film particularly wherein a dopant concentration is most broadly defined as “at least 1 atomic% magnesium”.  
Regarding claim 13, Greenberg teaches CVD as per above.
Regarding claims 14 and 22-24, the combined is silent on an evaporation temperature, but examiner takes official notice that it is well known in the art to heat a precursor to an operable temperature in order to vapor the precursor for CVD.  One would select a temperature of, for example, at least 110C, if that resulted in an operable vaporization of the Mg compound for the desired CVD process.
Regarding claim 15, Greenberg teaches a (nitrogen) carrier gas [0026].
Regarding claim 16, Greenberg teaches that a barrier layer is operably formed over the ‘substrate’ prior to depositing the mixed metal layer [0024].
Regarding claim 17, all elements of the claim are taught per above.
Regarding claims 20 and 21, as per above and the citation to [0042], Greenberg teaches mixed oxides including titanium oxide, therefore a mixed titanium and magnesium oxide would have been considered an operable choice based on the teachings, and, as per above, the exact composition is selectable as per claim 10 above and wherein the instant specification does not set forth a criticality of the claimed range.
Regarding claim 25, Greenberg teaches a soda lime silica glass [0041].

Claims 7 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg and McCamy and in further view of Miyoshi (2009/0324827).
Greenberg does not teach titanium tetraacetate, but Miyoshi teaches that the compound is a useful precursor for CVD [0001-011, 0089].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the precursors of Miyoshi in the CVD process of Greenberg as Greenberg teaches a variety of titanium precursors and Miyoshi teaches an alternative operable precursor.
Regarding claim 19, titanium acetate is also known as tetraacetate and therefore the claim requirement is met.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg and McCamy and in further view of Zagdoun (5,244,692).
The teachings of Greenberg are described above, teaching titanium precursor for the float glass process but not the claimed precursors.
Zagdoun teaches that in a float glass (col 6, lines 35-44) it is operable to apply methyl titanium (col 3, lines 22-25).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the precursor of Zagdoun in the CVD process of Greenberg as Greenberg teaches a variety of titanium precursors and Zagdoun teaches an alternative operable precursor for a float glass process.

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.  The 112 rejections have been overcome by amendment.
Applicants state that Greenberg does not teach any of the applied compounds, which the Office agrees upon, but does not further argue the point.
Applicants argue about the claimed thickness of the layer and that Greenberg does not teach both aspects of the range (upper and lower limit).  The claims have been amended and are now inclusive of a sub layer such as undoped tin oxide.  The total oxides thickness is set forth by Greenberg.  The total oxides include any number of oxides – therefore one would make any mixture of the named oxides and select any operable thicknesses of each to form the total thickness of the layer.  
The prior art does not directly teach a TCO, but that is drawn to an unelected species and in any case the requirements of claim 1 are either/or.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715